United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . 001-35067 Commission File Number SWISHER HYGIENE INC. (Exact Name Of Registrant as Specified in Its Charter) Delaware 27-3819646 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 4725 Piedmont Row Drive, Suite400 Charlotte, North Carolina (Address of Principal Executive Offices) (Zip Code) (704) 364-7707 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNo þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Check one: Larger Accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo þ Number of shares outstanding of each of the registrant's classes of Common Stock at March 4, 2013: 175,157,404 shares of Common Stock, $0.001 par value per share. SWISHER HYGIENE INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2012 TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION ITEM 1. Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) at March 31, 2012 and December 31, 2011 1 Condensed Consolidated Statements of Operations and ComprehensiveLoss (Unaudited) for the Three Months Ended March 31, 2012 and 2011 2 Condensed Consolidated Statement of Stockholders' Equity (Unaudited) for the Three Months Ended March 31, 2012 3 Condensed Consolidated Statements of Cash Flows (Unaudited)for the Three Months Ended March 31, 2012 and 2011 4 Notes to Condensed Consolidated Financial Statements(Unaudited) 5 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 28 ITEM 4. Controls and Procedures 29 PART II.OTHER INFORMATION ITEM 1. Legal Proceedings 31 ITEM 1A. Risk Factors 32 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 ITEM 6. Exhibits 33 i Tables of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share data) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $2,392 at March31, 2012 and $2,185 at December31, 2011) Inventory Assets of discontinued operations Other assets Total current assets Property and equipment, net Goodwill Other intangibles, net Deferred income tax assets Other noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Long-term debt and obligations due within one year Advance from shareholder Liabilities of discontinued operations Total current liabilities Long-term debt and obligations Other long-term liabilities Total noncurrent liabilities Commitments and contingencies (Note 15) Stockholders' equity Swisher Hygiene Inc. stockholders’ equity Preferred stock, par value $0.001, authorized 10,000,000 shares; no shares issued and outstanding at March 31, 2012 and December 31, 2011 - - Common stock, par value $0.001, authorized 600,000,000 shares; 174,840,387 and 174,810,082 shares issued and outstanding at March31, 2012 and December31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Swisher Hygiene Inc. stockholders’ equity Non-controlling interest 22 22 Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements 1 Tables of Contents SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (In thousands, except share and per share data) Three Months Ended March 31, Revenue Products $ $ Services Franchise and other Total revenue Costs and expenses Cost of sales Route expenses Selling, general, and administrative expenses Acquisition and merger expenses Depreciation and amortization Total costs and expenses Loss from continuing operations ) ) Other expense, net ) ) Net loss from continuing operations before income taxes ) ) Income tax (expense) benefit ) Net loss from continuing operations ) ) Loss from discontinued operations, net of tax (1 ) ) Net loss ) ) Comprehensive loss Foreign currency translation adjustment (4 ) Comprehensive loss $ ) $ ) Loss per share from continuing operations Basic and diluted $ ) $ ) Weighted-average common shares used in the computation of loss per share Basic and diluted See Notes to Condensed Consolidated Financial Statements 2 Tables of Contents SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited) (In thousands, except share data) Accumulated Swisher Additional Other Hygiene Inc. Non- Total Common Stock Paid-in Accumulated Comprehensive Stockholders' Controlling Stockholders' Shares Amount Capital Deficit Loss Equity Interest Equity Balance at December 31, 2011 $ $ $ ) $ ) $ $ 22 $ Shares issued for non-controlling interest 0 37 - - 37 - 37 Conversion of convertible promissory note payable 0 37 - - 37 - 37 Stock based compensation - Issuance of common stock under stock based payment plans 0 0 - Foreign currency translation adjustment - (4
